DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement is made of applicant’s election of Group I without traverse.
Claims 57 and 58 have been canceled.  Claims 25, 27, 31, 32, 40-45, 49, 54, 55 and 62-66 are pending and examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25, 27, 31, 32, 40-45, 49, 54, 55 and 62-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recites the deduction that a cancer therapy is determined to be efficacious if there is a stabilization or decrease in the amount of cancer stem cells in or from the patient relative to a predetermined reference range. This is a natural phenomenon resulting from the interaction of the administered chemotherapy with cancer stem cells in the patient, wherein efficacious cancer therapy results in a stabilization or decrease in the cancer stem cells and thus reflects the naturally-occurring relationship between the result of efficacious cancer therapy  and the manifestation of cancer stem cells..  Applicant has observed this natural phenomenon but has not engineered it.  . The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the result of the observation of this natural phenomenon is not applied to a further concrete method step.  Dependent claims 31, 32, 40-45, 49, 62-66 represent steps in data gathering which are insufficient to integrate the judicial exception because they are part of the exception.  Claim 54 specifies the types of cancer being treated in claim 25 and claim 55 specifies the type of cancer therapy used in claim 25, but these limitations pertain to the data gathering necessary for the method of claim 25 are do not suffice to integrate the judicial exception into a practical application.  Claim 27 requires that the therapy is halted, altered or continued based on the “result” of the comparison.  This limitation fails to integrate the exception into a practical application because it is recited at a high level of generality.  Claim 27 recites only the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25, 27, 31, 32, 40-45, 49, 54, 55 and 62-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al (U.S. 2002/0119565, reference of the IDS filed 4-8-2019).
Claim 25 is drawn to a method for monitoring the efficacy of a cancer therapy for a patient with cancer comprising (a)determining the amount of cancer stem cells in or from the patient following the administration of the cancer therapy and (b) comparing the amount of cancer stem cells  to the amount of cancer stem cells in a predetermined  reference range, wherein the cancer therapy is deemed to be efficacious if there is a stabilization or d3ecrease in the amount of cancer stem cells relative to the amount in the predetermined reference range , wherein the predetermined reference range  is based on a population of patients who have not yet been diagnosed with cancer.  
Claims 27  requires that the therapy i8s halted, altered or continued based on the comparison  with the population of paiotnets who have not yet been diagnosed with cancer.    Claim 31 embodies the methods of claim 25 wherein the amount of cancer stem cells from the patient is tested at any point following the administration of one or more doses of the cancer therapy.  Claim 40 embodies the method of claim 25 wherein the amount of cancer stem cells is determined using biological fluid, bone marrow biopsy, tumor biopsy or a normal tissue biopsy.  Claim 41 embodies the method of claim 25 wherein the amount of cancer stem cells is determined by an immunoassay, a flow cytometer, immunohistochemistry, sphere forming assay, cobblestone assay, in vivo engraftment assay or in vivo imaging.  Claim 42 specifies that the immunoassay of claim 41 includes flow cytometry.  Claim 43 embodies the method of claim 25 wherein the amount of cancer stem cells is determined by flow cytometry.  Claim 44 embodies the method of claim 43 wherein the amount of cancer stem cells is determined with one or more antibodies that bind cell surface markers.  Claim 45 requires that the cancer stem cells of claim 43 are contacted with one or more dyes prior to detection in the flow cytometer.  Claim 49 embodies the method of clams 25 wherein the amount of cancer stem cells is determined by culturing a sample obtained from the patient, or a portion thereof, and quantitating the cells in vitro.  Claim 54 embodies the method of claim 25 wherein the patient is being treated for a cancer including breast cancer.  Claim 55 specifies that the treatment includes chemotherapy.  Claim 66 requires that the amount of cancer stem cells in the method of claim 40 is determined using blood, serum, urine or interstitial fluid.
Clarke et al teach that the previous failure of cancer therapies to significantly improve outcome has been due in part to the failure of these therapies to target the solid tumor stem cells within a solid tumor that have the capacity for extensive proliferation and the ability to give rise to all other solid tumor cell types and that the inventive methods provide for anti-cancer therapies can be directed, both generally and specifically, against the solid tumor stem cells (paragraph [0007]). Clarke et al teach that the directed anti-cancer therapies of the invention thus result in much more effective and durable therapeutic responses (paragraph [0007]).
Clarke et al teach xenografts of breast tumor specimens taken from patients mastectomy specimens or pleural effusions (abstract and paragraph [0242]) and the use thereof to predict the sensitivity of tumors from individual patients to existing or new treatments (paragraph [0009]). The  mastectomy specimens meets the limitations of a tumor biopsy in claim 40 and an interstitial fluid in claim 66.   Clarke et al teach that the methods of the invention can be used to screen biological agents that decrease or modify the number or nature of the solid tumor stem cells in the specimens (paragraph [0114]). Clarke et al disclose that the effect of test compounds on the number of tumor stem cells that persist in culture or persist in vivo after treatment with the test compound is measured (paragraph [0116]).    Thus, administration of a treatment or therapy to a mouse comprising a breast tumor stem cell xenograft and enumeration of an increase or decrease in breast tumor stem cell numbers, as taught by Clarke et al renders obvious section (a) of claim 25 and claim 54 requiring breast cancer.  Clarke et al teach that "test compound" refers to any agent (including a virus, protein, peptide, amino acid, lipid, carbohydrate, nucleic acid, nucleotide, drug, antibody, prodrug or other substance) that may have an effect on tumor cells (paragraph [0112]) wherein “drug” or “pro-drug” meets the limitation of “small molecule therapy”; “antibody” meets the limitation of “immunotherapy” and “protein” meets the limitation of “protein therapy” in instant claim 55.  The number of tumor cells that persist in culture after the treatment fulfills the limitations of claim 49 requiring an in vitro assay.  Further, Clarke et al teach the method of monitoring the progress or chemotherapy of other anticancer therapy by detecting markers which are indicative of solid tumor stem cells versus tumor cells which are not stem cells (paragraph [0214]) which is commensurate with detecting an amount of a tumor stem cell.   Clarke et al teach an immunocompromised mouse as a host for the xenograft (paragraph [0060]) which meets the limitation of claim 41(f); flow cytometry for the enumeration of the tumor stem cells using the dye 7AAD (paragraph [0088]) which meets the limitation of claim 41(b), “flow cytometry” in claims 42 and 43 and antibodies which bind to cell surface markers (paragraph [0054]) which meets the limitation of claim 44 and 45.
Clarke et al do not expressly teach that the cancer therapy is deemed efficacious if there is a stabilization or decrease in the amount of cancer stem cells in or from the patient relative to a population of patients who have not been diagnosed with cancer.  Clarke et al do not expressly teach that therapy is halted, altered or discontinued based on the result of the comparison.  However, it would have been  prima facie obvious at the time the invention was made to discontinue or alter a treatment that was ineffective at lowering or stabilizing the number of cancer stem cells within a patient.  One of skill in the art would have been motivated to do so because Clarke et al teach that the success of cancer therapies hinges on the effect of the therapy on the target the solid tumor stem cells (paragraph [0007]).  One of skill in the art would understand that stabilization of the number of cancer stem cells in the patient would be equivalent to disease stabilization and lack of cancer progression, and that a decrease in tumor stem cells would be equivalent to tumor regression or cancer remission, but that an increase in cancer stem cell in the patient would be equivalent to cancer progression.  One of skill in the art would have been motivated to compare the number of cancer stem cells in the patient to the number of cancer stem cells in a population of patients not diagnosed with cancer which would be representative of healthy or normal individuals.  One of skill in the art would understand that levels of tumor stem cells from the healthy or normal individuals would be indicative that the patient was in a healthy or normal status after the treatment.
Regarding claims 31, 32, 62-65, it is within the purview of one of skill in the art to test the patients after receiving a cancer therapy at any time following admisntration of one or more doses of the cancer therapy.  One of skill in the art would have been motivated to do so in order to determine if the cancer therapy had no effect on the cancer stem cells of the patient so that the therapy could be halted and another therapy substituted.  One of skill in the art would have been motivated to continuing monitoring the patient for cancer stem cells over time after multiple doses in order to detect if the cancer stem cells of the patient were becoming resistant to the cancer therapy so that a different cancer therapy could be substituted.  One of skill in the art would have been motivated to continue monitoring cancer stem cells in the patient to determine if the amount of cancer stem cells were decreasing such that the therapy would be continued until the level of cancer stem cells reached that of the reference population.

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643